Title: To Thomas Jefferson from Joseph Fenwick, 4 April 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



 Bordeaux 4 April 1793

I had the honor of writing you the 25 February past inclosing a Decree of the national Convention relative to American Vessels. I now Send an additional one concerning Vessels carrying provisions in to the french Islands, to which they have Since added the permission of trading to Senegal in American Vessels fitted out of the Ports of France, to return back with their Gum into France.
American Vessels receive here the greatest favor and protection from the Government. The commercial People have more confidence in their neutrality than in those of any other Nation, and give them a decided preference in freights, which are now very high, and demanded both for the North of Europe and the W. Indias.
American produce continue very high here, and much wanted particularly Grain. The Government is giving prices equal to 35/ Str. per Barrl. for Flour, and 7/ Str. per Bushel for Wheat 20 a 22/. Str. for Rice, and appear to have no means at present of procuring any provision from foreign Countryes excepted the United States. Tobacco is 60 a 80₶ per Ct. Exchange 13½ and 14d. Str. per 3 ₶ with England.
We are perfectly quiet in this Departement and the late insurrections in the former Province of Britany are nearle Subsided or quitted. The french Armies it is Said has evacuated Austrean flanders. With the highest respect I have the honor
